Case 3:20-cv-00071-GCS-JPG Document 17 Filed 07/20/20 Page 1 of 2 Page ID #106




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


  TRUSTEES OF THE LOCAL 309
  ELECTRICAL HEALTH AND WELFARE
  FUND,
  TRUSTEES OF THE NECA-IBEW PENSION                                 Case No. 20–CV–00071–GCS–JPG
  BENEFIT TRUST FUND,
  TRUSTEES OF THE NATIONAL
  ELECTRIC BENEFIT FUND, and
  LOCAL 309, INTERNATIONAL
  BROTHERHOOD OF ELECTRICAL
  WORKERS, AFL-CIO,
  Plaintiffs,

  v.

  ZOIE LLC,
  Defendant.

                                      DEFAULT JUDGMENT

         This civil case arises under the Employee Retirement Income Security Act. Before the

 Court is Plaintiffs’ Amended Motion for Default Judgment against Defendant Zoie LLC. (Am.

 Mot. for Default. J., ECF No. 13). For the reasons below, the Court GRANTS Plaintiffs’ Motion

 and ENTERS Default Judgment.

         There are two stages to default. First, the Clerk of Court must enter a party’s default

 “[w]hen a party against whom a judgment for affirmative relief has failed to plead or otherwise

 defend, and that failure is shown by affidavit or otherwise . . . .” Fed. R. Civ. P. 55. Then, the Court

 may enter a default judgment for the amount due. Id.

         Here, the Clerk of Court entered Defendant Zoie LLC’s default in February 2020. (Clerk’s

 Entry of Default, ECF No. 10). Plaintiffs also showed that Defendant Zoie LLC failed to make

 monthly contributions as required by the labor agreement. It is therefore appropriate for the Court

 to enter a default judgment.
Case 3:20-cv-00071-GCS-JPG Document 17 Filed 07/20/20 Page 2 of 2 Page ID #107




       Accordingly, IT IS HEREBY ORDERED AND ADJUDGED that

        (1)   Plaintiffs have a judgment against Defendant Zoie LLC in the amount of

              $84,007.10 in unpaid contributions and working dues, $11,199.86 in interest, and

              $28,538.14 in liquidated damages;

        (2)   Plaintiffs are awarded their reasonable attorneys’ fees of $5,667.40 and costs

              totaling $475.00, plus post-judgment attorneys’ fees and costs incurred in

              connection with this case until the judgment has been satisfied; and

        (3)   The Clerk of Court shall enter judgment for Plaintiffs and against Defendant Zoie

              LLC, in the total amount of $129,887.50. That total consists of $84,007.10 in

              contributions and working dues, $11,199.86 in interest, $28,538.14 in liquidated

              damages, $5,667.40 in attorneys’ fees, and $475.00 in costs.

       IT IS SO ORDERED.

 Dated: Monday, July 20, 2020
                                                   S/J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   UNITED STATES DISTRICT JUDGE




                                            —2—
